Citation Nr: 1817038	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-04 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for depressive disorder.

2.  Entitlement to service connection for anal fissures, status-post sphincterectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1987 to April 1990 and from March 1991 to March 2008.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied the Veteran's claim of entitlement to service connection for anal fissure, status-post sphincterectomy.  That rating decision also, conversely, granted service connection for depressive disorder and assigned an initial 10 percent disability rating, effective April 1, 2008.  In response the Veteran disagreed, not just with the denial of service connection for the anal fissures, but also with the initial rating assigned for his depressive disorder.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).  

In July 2011, in support of these claims, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the proceeding is of record.

This case was last before the Board in June 2017, when the claims were remanded so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran in their development, including having him undergo additional VA compensation examinations.  However, still more development is required, so the Board is again REMANDING these claims to the AOJ.



REMAND

In the prior June 2017 remand, the Board in part directed the scheduling of VA compensation examinations.  A Compensation and Pension Examination Request Inquiry (VA 32-3507a), dated August 31, 2017, shows the examination requests for these examinations were opened but that neither examination, at least as of that time, had been scheduled.  An examination detail report, dated October 3, 2017, reflects that the Veteran failed to "RSVP within the required 10 days" for VA compensation examinations scheduled for September 13, 2017.  This report notwithstanding, a review of the record does not reveal that any letter was ever sent to him concerning the scheduling of those VA compensation examinations or that any examination was ever actually scheduled.

There is no indication in the record that the notice of the examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of administrative regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of administrative regularity to RO actions).

That said, the actual notice letter regarding the supposedly scheduled VA examination is not of record.  Prior to May 2013, the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran, as an example, of a scheduled VA examination. This presumption of administrative regularity could be rebutted by clear evidence to the contrary. The Court also had held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity. See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II). However, while that appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013). In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance. The lower Court (CAVC) had allowed VA to submit an affidavit of a manager from the VA Medical Center (VAMC) involved establishing the regular practice of mailing such notices. But the Federal Circuit Court held the CAVC could not consider such evidence because judicial notice does not extend to affidavits from "a party's employees regarding otherwise unknown internal procedures." (slip op. at 7).  The Federal Circuit Court went on in Kyhn to further hold that the CAVC had done impermissible fact-finding in the first instance. The Federal Circuit Court essentially drew a distinction between "instances where the presumption of regularity was premised upon independent legal authority" and instance where it was based upon "evidentiary findings." (slip op. at 10).

Rebutting the presumption of administrative regularity usually requires more than a mere allegation of defective process or procedure, nonreceipt of a communication, or other failing, etc. Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Schoolman v. West, 12 Vet. App. 307, 310 (1999). Notification for VA purposes is a written notice sent to the claimant's last address of record. See 38 C.F.R. § 3.1(q). Moreover, this presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to turn up heaven and earth to find him. See Hyson v. Brown, 5 Vet. App. 262, 265 (1993). But this presumption also as mentioned is rebuttable, notably as an example when there is clear evidence of nondelivery (as confirmed by the U.S. Postal Service returning the mail as undeliverable) and if there is another address on file at which the appellant perhaps could be located.

Here, for several years the Veteran receiving VA mailings at the same address, and only in more recent times was there an attempted communication returned as undeliverable.  That, in turn, prompted the RO to try and reach him at another address, but that, too, was unsuccessful.  Nevertheless, given that he always until that point had responded when contacted and, indeed, also had showed up for his scheduled VA compensation examinations, the Board believes further efforts need to be undertaken to try and again contact him regarding the scheduling of these additionally-needed examinations.


Also, while on remand, the AOJ should obtain the records of all relevant additional treatment the Veteran has received for these disabilities at issue (the records of which have not already been obtained, so they, too, may be considered).

Accordingly, these claims are REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for a VA examination to reassess the severity of his service-connected depressive disorder.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by his depressive disorder.  The examiner also should address any functional impairment caused by this disability.  Detailed rationale is requested for all opinions provided.


3.  Also, after receiving all additional treatment records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed anal fissures, status-post sphincterectomy.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Identify and clearly describe all diagnoses related to the Veteran's claimed recurrent anal fissures and his reports of rectal bleeding.  If none have been identified, the examiner should explain this finding.

(b)  For each condition identified above, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any of these identified disabilities are etiologically related to the Veteran's active military service.

When responding, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.


Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

4.  Ensure that the requested examination reports are responsive to the applicable rating criteria in the case of the depressive disorder and the determinative issue of causation in the case of the anal fissures.  If the reports are not responsive to these claims, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.


5.  After completing this and any other development deemed necessary, readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

